Citation Nr: 0713313	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-04 442	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

An April 2006 Board decision denied the veteran's claim for 
service connection for bilateral hearing loss and remanded 
the veteran's claim for service connection for tinnitus for 
further development.  The requested development has been 
accomplished and the veteran's tinnitus claim is now ready 
for Board review.


FINDING OF FACT

The veteran's current tinnitus is unrelated to his military 
service.


CONCLUSION OF LAW

Tinnitus was not was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The RO wrote to the veteran in August 2004 and notified the 
veteran of its duty to assist him in obtaining pertinent 
evidence and medical records to support his claim as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

The record also reflects that the veteran's service medical 
records have been obtained.  The veteran has been provided VA 
medical examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Analysis

The veteran maintains that service connection is warranted 
for tinnitus because it resulted from his exposure to 
acoustic the trauma of Scud missile attacks during Desert 
Shield/Storm and to exposure to acoustic trauma he 
experienced at Fort Bragg during a live fire exercise.

The veteran's service medical records contain no complaints 
or findings of tinnitus.  An April 1991 service audiology 
report notes that the veteran was routinely expose to 
hazardous noise.  The report also notes that the veteran used 
hearing protection.

On VA examination in June 2003, the veteran gave a history of 
bilateral recurrent tinnitus subsequent to separation from 
service.  The examiner indicated that the veteran's tinnitus 
was of the occasional type, the type that people with normal 
hearing and no history of noise exposure develop.  He further 
stated that the veteran had no evidence of hearing loss 
whatsoever and he did not appear to exhibit a significant 
degree of tinnitus.

In June 2006 the veteran was again examined by a VA 
physician.  The examiner stated that he reviewed the 
veteran's service medical records and he noted that the 
service medical records were negative for chronic hearing 
loss and negative for chronic tinnitus.  The examiner 
specifically noted that the veteran had routine exposure to 
hazardous noise during service.  After consideration of all 
the medical evidence, the examiner stated that he was of the 
opinion that the veteran's current tinnitus was unrelated to 
his service.  The examiner thought that the veteran's 
tinnitus was likely related to early presbycusis.  

On an April 2007 Informal Hearing Presentation, the veteran's 
representative asserted that the June 2006 VA examination of 
the veteran was inadequate and that the veteran must be 
provided a new examination.  The representative stated that 
the VA examiner did not take into account service medical 
records that supported the veteran's claim.  In particular 
the representative claimed that the VA examiner did not take 
into account that the veteran had routine exposure to 
hazardous noise.  

The Board has reviewed the June 2006 VA examination report 
and finds that it is fully adequate.  The VA examiner 
specifically stated that he reviewed the veteran's claims 
folder, including the service medical records.  Contrary to 
the representative's assertions, the VA examiner specifically 
noted that the veteran had routine exposure to hazardous 
noise during service.  Yet even with consideration of this 
evidence favorable to the veteran's claim, the examiner still 
determined that the veteran's current tinnitus was more 
likely not related to service.  

In this case there are no medical records stating that the 
veteran's current tinnitus is related to service.  Not only 
are there no medical opinions which support the veteran's 
claim, but there is the June 2006 VA medical opinion that is 
against the veteran's claim.   

The veteran's own assertion that he now has tinnitus as a 
result of his exposure to loud noises during service lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's tinnitus became manifest 
years after his service discharge and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


